United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                        July 18, 2007

                                                          Charles R. Fulbruge III
                            No. 06-40890                          Clerk


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

                      CESAR MONTALVO-FRANCO,

                                                 Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                       (5:05-CR-2460-ALL)


Before HIGGINBOTHAM, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     AFFIRMED.   See 5TH CIR. R. 47.6.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.